FILED
                    UNITED STATES COURT OF APPEALS                        JAN 14 2011

                                                                     MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                      U.S . CO U RT OF AP PE A LS




IVAN ARGUIROV GUEORGUOV,                       No. 06-73771

              Petitioner,                      Agency No. A096-219-330

  v.
                                               ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before: HUG, RYMER, and N.R. SMITH, Circuit Judges.

       Petitioner's motion for reconsideration is DENIED. The memorandum

disposition filed on October 19, 2010, is withdrawn. A new disposition will be

filed forthwith.
                                                                           FILED
                            NOT FOR PUBLICATION                             JAN 14 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT



IVAN ARGUIROV GUEORGUOV,                         No. 06-73771

              Petitioner,                        Agency No. A096-219-330

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 4, 2010**
                             San Francisco, California

Before: HUG, RYMER and N.R. SMITH, Circuit Judges.

       Ivan Arguirov Gueorguov ('petitioner'), a native and citizen of Bulgaria,

petitions for review of a decision of the Board of Immigration Appeals ('BIA')

adopting and affirming an immigration judge's ('IJ') denial of his claims for

asylum, withholding of removal, and relief under the Convention Against Torture

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
('CAT'). We have jurisdiction under 8 U.S.C. y 1252. The BIA expressly

adopted the IJ's decision under Matter of Burbano (without constricting the scope

of its opinion), thus we review both the IJ's and BIA's decision. See Abebe v.

Gonzales, 432 F.3d 1037, 1039 (9th Cir. 2005) (en banc). We review an adverse

credibility determination for substantial evidence. Sidhu v. INS, 220 F.3d 1085,

1088 (9th Cir. 2000). Credibility findings will be upheld unless evidence compels

a contrary result. Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007). This court

reviews for substantial evidence factual findings underlying the denial of relief

under CAT. Silaya v. Muµasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny in

part and dismiss in part the petition.

      We decline to review petitioner's contention that his prior counsel provided

ineffective assistance because he failed to raise that issue before the BIA and

thereby failed to exhaust his administrative remedies. See Puga v. Chertoff, 488

F.3d 812, 815 (9th Cir. 2007).

      Substantial evidence supports the IJ's denial of withholding of removal

based on an adverse credibility finding. Because petitioner provided inconsistent

statements regarding the basis of his persecution in interviews with immigration

officials and in his asylum application, the adverse credibility finding is supported.




                                           2
See Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th Cir. 2007); Don v. Gonzales, 476

F.3d 738, 741-43 (9th Cir. 2007).

      Because petitioner's CAT claim is based on the same incredible testimony

and he points to no other evidence the IJ should have considered, substantial

evidence also supports the denial of CAT relief. See Farah v. Ashcroft, 348 F.3d

1153, 1156-57 (9th Cir. 2003). Further, petitioner has not shown it is more liµely

than not he would be tortured if removed to Bulgaria. See Waµµary v. Holder, 558

F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN

PART.




                                         3